FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MIRIAM FLORES, individually and        
as a parent of Miriam Flores,
minor child; ROSA RZESLAWSKI,
individually and as a parent of
Mario Rzeslawski, minor child,
               Plaintiffs-Appellees,
                and
SPEAKER OF THE ARIZONA HOUSE OF
REPRESENTATIVES AND PRESIDENT OF
THE ARIZONA SENATE,
                         Intervenor,
                                             No. 07-15603
                 v.
                                                 D.C. No.
STATE OF ARIZONA,
                Defendant-Appellee,
                                          CV-92-00596-RCC
                                           District of Arizona,
THOMAS C. HORNE, Superintendent                   Tucson
of Public Instruction,
               Defendant-Appellant,
                and
C. DIANE BISHOP, Superintendent
of Public Instruction; EUGENE
HUGHES; DAVID SILVA; CLAUDINE
BATES ARTHUR; JOHN HOSNER; KEN
BENNETT; RAY KELLIS; JIM ALLMAN;
MORRISON WARREN, members of
the State Board of Education,
                        Defendants.
                                       


                            10919
10920                  FLORES v. HORNE


MIRIAM FLORES, individually and         
as a parent of Miriam Flores,
minor child; ROSA RZESLAWSKI,
individually and as a parent of
Mario Rzeslawski, minor child,
                Plaintiffs-Appellees,
SPEAKER OF THE ARIZONA HOUSE OF
REPRESENTATIVES AND PRESIDENT OF
THE ARIZONA SENATE,                           No. 07-15605
               Intervenor-Appellant,              D.C. No.
                  v.                       CV-92-00596-RCC
                                            District of Arizona,
STATE OF ARIZONA; C. DIANE                         Tucson
BISHOP, Superintendent of Public
Instruction; EUGENE HUGHES;                       ORDER
DAVID SILVA; CLAUDINE BATES
ARTHUR; JOHN HOSNER; KEN
BENNETT; RAY KELLIS; JIM ALLMAN;
MORRISON WARREN, members of
the State Board of Education;
THOMAS C. HORNE, Superintendent
of Public Instruction,
                         Defendants.
                                        
    On Remand from the United States Supreme Court

                    Filed August 13, 2009

        Before: Betty B. Fletcher, Marsha S. Berzon and
             Johnnie B. Rawlinson, Circuit Judges.
                      FLORES v. HORNE                10921
                         ORDER

   We remand this case to the District Court to comply with
the Supreme Court’s decision in Horne v. Flores, 129 S. Ct.
2579, 2607 (2009).

  IT IS SO ORDERED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.